[edwardlazarusofferletter001.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE December 5, 2018 Dear
Eddie: We’re thrilled to offer you a position with Sonos! In the exempt position
of General Counsel you’ll be based in our Santa Barbara office reporting to
Patrick Spence, the Chief Executive Officer. This letter outlines information
related to your compensation and benefits. Attached to this letter is an
Addendum A which contains the “Employee Agreement”. The Employee Agreement
describes additional material terms and conditions of your employment. You
should read this offer letter and the attached Employee Agreement carefully.
Base Salary If you decide to join Sonos, you will be paid an initial annual
salary of $350,000 (your “Base Salary”), which will be paid semi-monthly in
accordance with Sonos’ normal payroll practices as established or modified from
time to time. Your Base Salary shall be subject to all of the required and
elected taxes and withholdings. Sign-On Bonus After you commence employment with
Sonos, you will receive a sign-on bonus in the gross amount of $21,000.00. The
sign-on bonus will be paid to you on the first payroll period following your
start date as detailed below. Bonus Eligibility You will also be eligible for a
discretionary target 25% bonus of your annual base salary, which is based solely
on the company’s performance against its annual target for revenue growth and
operating profit. In addition, you must commence employment prior to August 31
to be eligible to receive a pro-rated discretionary bonus for the current fiscal
year which runs October to September. Sonos reserves the right to change its
discretionary bonus criteria from time to time based on company performance.
Equity Award If you decide to join Sonos, at the first meeting of the
Compensation Committee (the “Committee”) of Sonos' Board of Directors following
your start date (“Committee Meeting”) it will be recommended that Sonos grant
you an option to purchase shares of Sonos' Common Stock and, once the shares of
Sonos’ Common Stock are publicly traded, restricted stock units (“RSUs”)
settleable in shares of Sonos’ Common Stock. Subject to approval by the
Committee, the option grant will give you the right to purchase up to 200,000
shares of Common Stock at a price per share equal to the fair market value of
Sonos’ Common Stock on the date of grant, as determined by the Committee at the
Committee Meeting, and the grant of RSUs will give you the right to receive
shares of Common Stock in an aggregate value of up to $800,000, as determined by
the 1



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter002.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE Committee on the date
of grant. The option shares and the RSUs will vest as follows: 25% of the shares
subject to the option grant, and 25% of the RSUs, will vest 12 months after your
start date, subject to your continuing employment with Sonos on such date. The
remaining option shares and RSUs will vest quarterly over the next three years
in equal quarterly installments, in each case, however, subject to your
continuing employment with Sonos on each such vesting date. The option and RSU
grants will be subject to the terms and conditions of Sonos' 2018 Equity
Incentive Plan and Sonos’ standard forms of award agreements thereunder.
Relocation Plus Relocation, our relocation vendor, will provide reimbursement
and assistance with costs related to relocation such as movers, temporary
housing, etc., up to a total maximum of $30,000, subject to your execution of
the Relocation Agreement, the terms and conditions outlined therein, the
Company’s Relocation Policy, and applicable IRS rules. Benefits Regular
full-time employees working 30 or more hours per week will be eligible to
receive benefits that are provided to U.S. employees. These presently include
benefits such as life and health (medical, dental & vision) insurance, paid time
off, a 401(k) plan, and tuition reimbursement. For a more detailed understanding
of the benefits and the eligibility requirements, please consult the summary
plan descriptions for the programs and Sonos’ Employee Handbook, which will be
made available to you during your new hire orientation. Sonos reserves the right
to discontinue, suspend, or to modify such plans, programs and practices.
Important Terms and Conditions of Employment There are several important terms
and conditions of employment at Sonos of which you should be aware. These terms,
which are explained in the attached Employee Agreement, generally apply to all
U.S. employees of Sonos in the same manner as they will apply to you. This offer
of at-will employment is expressly conditioned upon a satisfactory background
check, and your acceptance and execution of both the Employee Agreement and
Arbitration Agreement (respectively attached as Addendum A and B). Please accept
this offer by signing and dating below no later than December 7, 2018. If you
accept our offer, we anticipate that your first day of employment would be
Wednesday January 2, 2019. In accepting this offer of employment, you represent
and warrant that you are not relying upon any representation or statement except
those terms set forth in this letter. You acknowledge that this letter
supersedes all prior representations regarding the terms and condition of your
employment. We look forward to having you join us as we lead the music-listening
revolution. Sincerely, Edward Peter Lazarus Sonos, Inc. Employee SIGNATURE
���������� Anna Fraser Chief People Officer SIGNATURE DATE 2



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter003.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE Addendum A Employee
Agreement (At-Will Employment, Confidential Information, and Invention
Assignment Agreement) As a condition of your employment with Sonos, Inc., its
subsidiaries, affiliates, successors or assigns (collectively, “Sonos”), and in
consideration of your employment with Sonos and your receipt of the compensation
now and hereafter paid to you by Sonos, you agree to the following terms and
conditions outlined in this At Will Employment, Confidential Information, and
Invention Assignment Agreement (“Employee Agreement”). This Employee Agreement
shall be effective as of the date you sign below. Terms not defined herein shall
have the meaning set forth in the accompanying offer letter. 1. Specifics of
Employment. A. At-Will Employment. Your employment shall be on an at-will basis.
As an at-will employee, either you or Sonos can terminate your employment at any
time and for any reason or no reason, with or without prior notice. As a result,
nothing in the offer letter (including the Addendum(s) ) is a promise or
guarantee of employment for any specific period of time or continued employment.
Any contrary representations, which may have been made to you, are superseded by
this Employee Agreement. Sonos also retains the right to make all other
decisions concerning your employment (e.g., changes to your position, title,
level, responsibilities, compensation, job duties, reporting structure, work
location, work schedule, goals or any other managerial decisions) at any time,
with or without cause or advance notice, as it deems appropriate in its sole
discretion. Although your job duties, title, compensation and benefits, as well
as Sonos’ personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of Sonos. By signing this
employment agreement, you understand and acknowledge that your employment with
Sonos is for an unspecified duration and constitutes “at-will” employment. You
also understand that any representation to the contrary is unauthorized and not
valid unless obtained in writing and signed by the chief executive officer of
Sonos. You acknowledge that this employment relationship may be terminated at
any time, with or without good cause or for any or no cause, at the option
either of Sonos or yourself, with or without notice. B. Compliance with Sonos
Standards; Cooperation. As a Sonos employee, you will be expected to abide by
Sonos' policies, rules and standards of conduct outlined in the Employee
Handbook, as well as this Employee Agreement. To this end, Sonos expects you to
comply at all times with Sonos’ policies, including without limitation standards
of professionalism, respect for others, data security policy, facilities and IT
systems policies, and Sonos Purchasing Policy. All relevant policies shall be
provided to you following your start date. You may be required to acknowledge
receipt of and intended compliance with any such policy statements provided to
you. You additionally represent and warrant that you shall observe and comply
with all applicable laws, ordinances, codes and regulations of governmental
agencies, including federal, provincial, state, municipal and local governing
bodies, in performing your employment duties hereunder. You also agree that,
during the term of your employment with Sonos and at all times thereafter, upon
reasonable request, you will fully cooperate with Sonos and/or its
representatives, without additional compensation, concerning any business
matters or disputes of any kind about which you have, or may have, any relevant
information. 3



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter004.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE C. Background Check.
Sonos reserves the right to conduct background investigations and/or reference
checks on all of its potential employees prior to hire and during employment.
The offer of employment may be rescinded at any time in the event of
unsatisfactory background investigation and/or reference check results. If
required by law, you will receive a disclosure regarding the nature and scope of
the background check Sonos plans to conduct on you and a consent form to
authorize Sonos to conduct such background check under separate cover. 2.
Confidential Information. A. Sonos Confidential Information. You agree at all
times during your employment and thereafter, to hold in strictest confidence,
and not to use (except for the benefit of Sonos), and not to disclose to any
person, firm or corporation without written authorization of the Board of
Directors of Sonos, any Confidential Information of Sonos, except under a non-
disclosure agreement with a third party duly authorized and executed by Sonos.
you understand that “Confidential Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of Sonos, its
affiliates, parents and subsidiaries, whether having existed, now existing, or
to be developed during your employment. By way of illustration but not
limitation, “Confidential Information” includes: (a) trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques and any other proprietary technology and all patents,
copyrights and/or other proprietary rights therein; (b) information regarding
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
margins, discounts, credit terms, pricing and billing policies, quoting
procedures, methods of obtaining business, forecasts, future plans and potential
strategies, financial projections and business strategies, operational plans,
financing and capital-raising plans, activities and agreements, internal
services and operational manuals, methods of conducting Sonos business,
suppliers and supplier information, and purchasing; (c) information regarding
customers and potential customers of Sonos, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by Sonos, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services provided or sought to be
provided to customers and potential customers of Sonos and other non-public
information relating to customers and potential customers; (d) information
regarding any of Sonos’ business partners and their services, including names;
representatives, proposals, bids, contracts and their contents and parties, the
type and quantity of products and services received by Sonos, and other
non-public information relating to business partners; (e) information regarding
personnel, contractors, employee lists, compensation, and employee and
contractor skills; and (f) any other non-public information which a competitor
of Sonos could use to the competitive disadvantage of Sonos. “Confidential
Information” shall not include information that: (1) is or becomes a matter of
public knowledge through no fault of yours or without violation of any duty of
confidentiality by you; or (2) is rightfully received by you from a third party
without a duty of confidentiality. Further, nothing in this Employee Agreement
shall prohibit you from discussing the terms and conditions of my employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act. B. Former Employer Information. You agree that you will not,
during your employment with Sonos, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
and that you will not bring onto the premises of Sonos any unpublished document
or proprietary information belonging to any such employer, person or entity
unless consented to in writing by such employer, person or entity. C. Third
Party Information. You recognize that Sonos has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on Sonos’ part to maintain the confidentiality of such information and
to use it only for certain 4



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter005.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE limited purposes. You
agree to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out your work for Sonos consistent with
Sonos’ agreement with such third party. 3. Inventions. A. Inventions Retained
and Licensed. Upon signing the Employee Agreement, you will be prompted to
review a separate attachment titled “List of Prior Inventions” where you will
list all inventions, original works of authorship, developments, improvements,
and trade secrets which were made by you prior to your employment with Sonos,
which belong to (or are otherwise controlled by) you (collectively referred to
as “Prior Inventions”), and which you do not wish to be assigned to Sonos
hereunder; or, if no such list is outlined, you represent that there are no such
Prior Inventions. Upon signing the Employee Agreement, the List of Prior
Inventions will be provided electronically as a separate attachment. If, during
your employment with Sonos, you incorporate into a Sonos product, process or
service a Prior Invention, you hereby grant to Sonos a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Invention as part of or in connection
with such product, process or service, and to practice any method related
thereto. B. Assignment of Inventions. You agree that you will promptly make full
written disclosure to Sonos, and will hold in trust for the sole right and
benefit of Sonos, or its designee, all my right, title, and interest in and to
any and all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, algorithms, databases, computer
programs, formulae, techniques, graphics or images, audio or visual works,
trademarks or trade secrets, in each case whether or not patentable or
registrable under copyright or similar laws, which you may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time you are in the employ of Sonos
(collectively referred to as “Inventions”), except as provided in Section 3.E
below. You further acknowledge that all Inventions which are made by you (solely
or jointly with others) within the scope of and during the period of your
employment with Sonos and which are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act and other
intellectual property laws, and you hereby do assign and transfer and, to the
extent any such assignment cannot be made at present, will assign and transfer,
to Sonos and its successors and assigns, without further compensation, all of
your right, title and interest in all such Inventions, and all related patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions (collectively,
“Intellectual Property Rights”). You understand and agree that the decision
whether or not to commercialize or market any invention developed by you solely
or jointly with others is within Sonos’ sole discretion and for Sonos’ sole
benefit and that no royalty will be due to you as a result of Sonos’ efforts to
commercialize or market any such Invention. Further, you hereby waive all claims
to any moral rights or other special rights which you may have or accrue in any
Inventions or Intellectual Property Rights. C. Maintenance of Records. You agree
to keep and maintain adequate and current written records of and documentation
underlying all Inventions made by you (solely or jointly with others) during the
term of your employment with Sonos. The records will be in the form of notes,
sketches, drawings, and any other format that may be specified by Sonos. The
records will be available to and remain the sole property of Sonos at all times.
D. Patent and Copyright Registrations. You agree to assist Sonos, or its
designee, at Sonos’ expense, in every proper way to secure Sonos’ rights in the
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to Sonos of all pertinent information and data with 5



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter006.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE respect thereto, the
execution of all applications, specifications, oaths, assignments and all other
instruments which Sonos shall deem necessary in order to apply for and obtain
such rights and in order to assign and convey to Sonos, its successors, assigns,
and nominees the sole and exclusive rights, title and interest in and to such
Inventions or Intellectual Property Rights relating thereto. You further agree
that your obligation to execute or cause to be executed, when it is in your
power to do so, any such instrument or papers shall continue after the
termination of this Employee Agreement and/or your employment with Sonos. If
Sonos is unable because of your mental or physical incapacity or for any other
reason to secure your signature to apply for or to pursue any application for
any United States or foreign patents or copyright registrations covering
Inventions assigned to Sonos as above, then you hereby irrevocably designate and
appoint Sonos and its duly authorized officers and agents as your agent and
attorney in fact, to act for and in your behalf and stead to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by you. E. Exception to
Assignments. You understand that the provisions of this Employee Agreement
requiring assignment of Inventions to Sonos do not apply to any invention that
you developed entirely on my own time without using Sonos’ equipment, supplies,
facilities, or trade secrets, except for those inventions that either (i) relate
to Sonos actual or anticipated business, research or development, or (ii) result
from or are connected with work performed by you for Sonos. Specifically, you
understand that my agreement to assign Inventions does not apply to any
invention which qualifies fully for protection from assignment to Sonos under
the provisions of California Labor Code Section 2870 or Washington state law as
set forth in the Revised Code of Washington 49.44.140 (the text of which are
attached hereto as Exhibit A) or any other similar applicable federal or state
law related to the assignment of employee inventions (collectively, the
“Excluded Inventions Laws”). You will advise Sonos promptly in writing of any
inventions that You believe are excluded from assignment by virtue of meeting
the criteria in California Labor Code Section 2870, the Revised Code of
Washington 49.44.140 or any other applicable Excluded Inventions Law and are not
otherwise disclosed on the List of Inventions. F. Obligation to Keep Sonos
Informed About Post-Employment Inventions/Intellectual Property Rights. For the
six-month period following the termination of my employment from Sonos, you
agree that you will promptly disclose to Sonos fully and in writing all
inventions, original works of authorship, developments, concepts, improvements,
designs, discoveries, ideas, algorithms, databases, computer programs, formulae,
techniques, graphics or images, audio or visual works, inventions authored,
conceived or reduced to practice by me, either alone or jointly with others (the
“Post-Employment Inventions”) and/or all United States or foreign patent,
copyright or other intellectual property right(s) filed by you (solely or with
others) and/or on my behalf (the “Post-Employment Intellectual Property Rights”)
if such intellectual property or Intellectual Property Rights related to
products or projects on which you worked or to which you had access during your
Sonos employment. You agree that Sonos will have the right to request
information from you related to the Post-Employment Inventions or
Post-Employment Intellectual Property Rights (including, information related to
the date of conception and/or implementation) for purposes of determining
whether the Post-Employment Invention at issue uses, is derived from, and/or
otherwise misappropriates Sonos’ trade secrets and/or Confidential Information
and/or was developed during your Sonos employment and/or using Sonos’ property.
Nothing herein limits Sonos’ right to pursue all remedies to protect its
intellectual property. Sonos will keep in confidence and will not use for any
purpose or disclose to third parties without your consent any confidential
information disclosed in writing to Sonos pursuant to this subparagraph. G. Use
of Image of Likeness. You authorize Sonos to use your name, picture, signature,
voice, image and/or likeness during your employment by Sonos and at any time
thereafter. Further, you waive all claims you may now have or may ever have
against Sonos and 6



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter007.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE its officers,
directors, employees and agents arising out of Sonos’ use, adaptation,
reproduction, modification, distribution, exhibition or other commercial
exploitation of your name, picture, signature, voice, image and/or likeness,
including, but not limited to right of privacy, right of publicity and
celebrity, use of voice, name or likeness and copyright infringement. 4.
Conflicts. A. Conflicting Employment. You agree that, during the term of your
employment with Sonos, you will not engage in any other employment, occupation
or consulting directly related to the business in which Sonos is now involved or
becomes involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to Sonos. B. Conflicting
Obligations. By accepting your offer of employment, you represent and warrant
that your employment with Sonos and the performance by you of your duties as a
Sonos employee do not and will not breach or contravene: (i) any agreement or
contract (including, without limitation, any employment or consulting agreement,
any agreement not to compete, or any confidentiality or nondisclosure agreement)
to which you are a party; or (ii) any obligation you may otherwise have under
applicable law to any former employer or to any person to whom you have provided
consulting services. You further represent and warrant that you have disclosed
to Sonos the details of all agreements, contracts and/or obligations relevant to
clauses (i) and (ii) above. 5. Returning Company Documents. You agree that, at
the time of leaving the employ of Sonos (or earlier, if requested), You will
deliver to Sonos (and will not keep in my possession, recreate or deliver to
anyone else) any and all devices, records, data, notes, reports, proposals,
lists, correspondence, emails, specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items (including electronic copies) developed by you pursuant to
you employment with Sonos or otherwise belonging to Sonos, its successors or
assigns, including, without limitation, those records maintained pursuant to
paragraph 3.C. 6. Notification of New Employer. If you leave the employ of
Sonos, you hereby grant consent to notification by Sonos to your new employer
about your obligations under this Employee Agreement. If you were offered
employment or the opportunity to enter into any business venture as owner,
partner, consultant or other capacity, you agree to inform your potential
employer, partner, co-owner and/or others involved managing the business with
which you have an opportunity to be associated of your obligations under this
Employee Agreement and also agree to provide such person or persons with a copy
of this Employee Agreement (if so requested). 7. No Expectation of Privacy. You
acknowledge and agree that you do not have any privacy interest in any items or
material stored on Sonos’ premises or property, including without limitation any
files or data stored on Sonos’ computers, network and/or phones (including cell
phones), such as email, pictures or documents, whether in an active state, or
obtained from restored backups, and regardless of whether such files or data had
previously been deleted by me. Without limiting the foregoing, you further
acknowledge that the full contents of you email and stored data may be made
known to or disclosed to other Sonos employees as required in the normal course
of Sonos’ operations, both during and after your employment with Sonos. You
authorize Sonos to monitor communications made by you using Sonos’ property,
facilities and resources, and the right to search and enter all areas of Sonos’
premises, including any locked desks or drawers. You also authorize Sonos to
search any of your personal computers, personal cell phones or other electronic
or storage devices to the extent such devices are used by you: (i) to store or
transmit Confidential Information; or (ii) to discharge your duties or conduct
business on behalf of Sonos. 7



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter008.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE 8. Remedies. A.
Equitable Relief. You understand that if You violate the terms of this Employee
Agreement while You are employed by Sonos, you will be subject to disciplinary
action up to and including discharge from your employment. You further agree and
acknowledge that the non-disclosure and assignment of Invention covenants and
undertakings in Sections 2 and 3 of this Employee Agreement relate to matters
that are of a special, unique and extraordinary character and that a violation
or breach of any of the restrictive covenants or assignment clauses in this
Employee Agreement will cause irreparable harm to Sonos, the full amount of
which will be impossible to estimate or determine and which cannot be adequately
compensated. For that reason, you agree that if you breach any of your
confidentiality or assignment obligations under this Employee Agreement,
monetary compensation shall be inadequate to compensate Sonos for such breach.
You therefore agree that, in the event of a breach or threatened breach of the
confidentiality and/or assignment of Invention obligations by you, Sonos is
entitled, in addition to any of the other rights, remedies or damages available
to Sonos, to a temporary restraining order, a preliminary injunction and a
permanent injunction in order to prevent or to restrain any breach or threatened
breach by you or any of your partners, co-venturers, employers, employees,
agents, representatives or any other persons directly or indirectly acting for
you. Sonos may apply for such injunctive relief in any court of competent
jurisdiction without the necessity of posting any bond or other security. B.
Reimbursement. You agree to reimburse Sonos for any costs resulting from or
related to any claims, liabilities and damages arising from any claim brought
against Sonos by a former employer(s) alleging that you are in breach of any
legal obligations that you owe to any former employer(s). If such a claim is
started against Sonos then Sonos shall have the option, exercisable in its sole
discretion, to terminate your employment immediately, consistent with the
at-will nature of our relationship. C. Attorneys’ Fees. If you breach this
Employee Agreement, you agree that Sonos, if the prevailing party, shall be
entitled to recover its reasonable attorneys’ fees and costs, to the extent such
recovery is not prohibited by law. This remedy shall be in addition to, and not
as an alternative to, any other remedies at law or in equity available to Sonos.
9. General Provisions. A. Governing Law. This Employee Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
state in which you are employed by Sonos, without regard to its conflict of
laws. B. Arbitration Agreement/Venue/Jury Waiver. You acknowledge that you have
executed an Arbitration Agreement contemporaneously with this Employee Agreement
and agree that the Arbitration Agreement shall govern whether a particular
dispute must be submitted to arbitration or may proceed in the courts. As set
forth in the Arbitration Agreement and as reaffirmed herein, Sonos and you agree
that any claims for equitable relief or declaratory judgment by either Sonos or
you arising out of the non-disclosure or assignment of Inventions provisions set
forth in Sections 2 and 3 of this Employee Agreement are expressly excluded from
the agreement to arbitrate certain claims as provided in the Arbitration
Agreement. Sonos and you further agree that any such causes of action shall be
commenced and maintained in any state or federal court located within the state
in which you are employed by Sonos and you hereby submit to the personal
jurisdiction of such court. Each party hereto hereby irrevocably waives any and
all right to trial by jury in any legal proceeding arising out of or relating to
this employee agreement or the transactions contemplated hereby. C. Entire
Agreement. This Employee Agreement sets forth the entire agreement and
understanding between Sonos and you relating to the subject matter herein and 8



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter009.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE supersedes all prior
discussions or representations between us including, but not limited to, any
representations made during your interview(s) or offer negotiations, whether
written or oral, except for the Arbitration Agreement. No modification of or
amendment to this Employee Agreement, nor any waiver of any rights under this
Employee Agreement, will be effective unless in writing signed by an authorized
representative of Sonos and you. D. Severability/Modification. If any of the
provisions of this Employee Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate or render unenforceable the
remainder of this Employee Agreement, but rather the remainder of this Employee
Agreement shall be construed as if not containing the particular invalid or
unenforceable provision or provisions, and the rights and obligations of the
parties shall be enforced accordingly. Moreover, if one or more of the
provisions contained in this Employee Agreement shall for any reason be held to
be excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body or arbitrator by limiting, revising or reducing it or
them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear. The parties hereby agree that the
language of all parts of this Employee Agreement shall in all cases be construed
as a whole according to its fair meaning and not strictly for or against any of
the parties. E. Successors and Assigns. This Employee Agreement will be binding
upon your heirs, executors, administrators and other legal representatives.
Sonos shall have the right to assign this Employee Agreement to its successors
and assigns without consent by you, and all covenants and agreements hereunder
shall ensure to the benefit of and are enforceable by said successors and
assigns. You do not have the right to assign this Agreement. F. No Abandonment
Regardless of Material Change. You agree that Sonos may modify or change your
position, duties, compensation, benefits, responsibilities, and/or any other
terms and conditions of employment as it deems appropriate in its sole
discretion. Any such changes to the terms and conditions of my employment
(whether material or immaterial) shall not alter or modify your obligations as
set forth herein and shall not be construed as an intent or agreement to abandon
this agreement, to create a new employment relationship, and/or to relieve you
of your obligations hereunder (unless such agreement or intent is expressly and
specifically set forth in writing by Sonos). You acknowledge and agree that this
Employment Agreement shall remain in full force and effect regardless of any
change in the terms and conditions of my employment (whether material or
immaterial). G. Waiver. Sonos may waive any breach by you of any provision of
this Employment Agreement expressly in writing in its sole discretion. Any
waiver by Sonos of a breach of any provision of this Employment Agreement shall
not operate or be construed as a waiver of any subsequent breach of such
provision or any other provision hereof. H. Survival. You understand and agree
that your obligations under this Employment Agreement shall survive the
termination of this Employment Agreement and/or your employment regardless of
the manner of such termination and shall be binding upon your heirs, executors,
administrators and legal representatives. 10. Acknowledgment/Independent Legal
Advice. You acknowledge that you have carefully read and considered the
provisions of this Employment Agreement. You further acknowledge that you have
had the opportunity to seek legal advice, and have either obtained such advice
with regard to this Employee Agreement or have chosen not to do so. You agree
that the restrictions and covenants set forth in this Employee Agreement are
fair and reasonable and are necessary for the protection of the interests of
Sonos and its business, officers, directors and employees. 9



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter010.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE Accepted and agreed:
Edward Peter Lazarus Sonos, Inc. Employee SIGNATURE ���������� Anna Fraser Chief
People Officer SIGNATURE DATE 10



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter011.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE Addendum B
Arbitration Agreement This Arbitration Agreement (“Arbitration Agreement”) is
entered into by and between Sonos, Inc. and its affiliates and successors
(referred to herein as the “Sonos”) and Edward Peter Lazarus (referred to herein
as “You”). 1. Agreement to Arbitrate. a. Mutual Agreement to Arbitrate Certain
Claims/Issues. In consideration of Sonos’ offer of employment and/or continued
employment to You and your acceptance of the same, You and Sonos agree that any
and all existing or future disputes or claims related to your employment with
Sonos (including, but not limited to, the termination of your employment with
Sonos), except those claims and disputes identified below in subparagraph (b) of
this Section, will be resolved by final and binding arbitration and that no
other forum for dispute resolution will be available to either party. Except as
set forth in Section 1(b) or otherwise prohibited by applicable law, claims
subject to arbitration include, but are not limited to: (i) Claims related to
your employment, change in employment status, and/or termination of employment
with Sonos; (ii) Claims under any California, Massachusetts, New York,
Washington, or any other state, federal and/or municipal statute, regulation,
ordinance, law and/or executive order (as amended) relating to employment,
discrimination (including discrimination on the basis of race, color, religion,
creed, sex, sex harassment, sexual orientation, age, gender identity, marital
status, familial status, pregnancy, national origin, ancestry, alienage,
handicap, disability, present or past history of mental disorders or physical
disability, veteran’s status, candidacy for or activity in a general assembly or
other public office, or constitutionally protected acts of speech), fair
employment practices, or other terms and conditions of employment, including,
but not limited to, the Age Discrimination in Employment Act and Older Workers
Benefit Protection Act (29 U.S.C. § 621 et seq.), the Civil Rights Acts of 1866
and 1871, Title VII of the Civil Rights Act of 1964 and the Civil Rights Act of
1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act (29 U.S.C. § 201 et seq.),
the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.), the Immigration
Reform and Control Act (8 U.S.C. § 1101 et seq.), the Uniformed Services
Employment and Reemployment Rights Act (“USERRA”); the California Fair
Employment and Housing Act, the Massachusetts Fair Employment Practices Statute
(M.G.L. c. 151B § 1 et seq.), the Massachusetts Equal Rights Act (M.G.L. c. 93
§102), the Massachusetts Civil Rights Act (M.G.L. c. 12 §§ 11H & 11I), the
Massachusetts Privacy Statute (M.G.L. c. 214 § 1B), the Massachusetts Sexual
Harassment Statute (M.G.L. c. 214 § 1C), the Massachusetts law against
retaliation (M.G.L. c. 19C, §11), the New York State Human Rights Law (N.Y.
Exec. Law § 290 et seq); the New York City Human Rights Law (N.Y.C. Admin. Code
§ 8–101 et seq.); the New York Equal Rights Law (N.Y. Civ. Rights Law §§ 40 to
45); the Washington Law Against Discrimination (RCW Chapter 49.60); and the
Seattle Fair Employment Practices Ordinance (Seattle Municipal Code 14.04);
(iii) Claims under any California, Massachusetts, New York, Washington, or any
other state, federal and/or municipal statute, regulation, ordinance, law and/or
executive order (as amended) relating to leaves of absence, layoffs or
reductions-in-force, wages, hours, or other terms and conditions of employment,
including, but not limited to, the National Labor Relations Act (29 U.S.C. § 151
et seq.), the Family and Medical Leave Act (29 U.S.C. § 2601 et seq.), the
Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et seq.),
COBRA (29 U.S.C. 11



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter012.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE § 1161 et seq.), the
Fair Labor Standards Act (29 U.S.C. § 201 et seq.), the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), the Worker Adjustment and Retraining
Notification Act (29 U.S.C. § 2101 et seq.), the California Family Rights Act
(Cal. Gov. Code §§ 12945.1- 12945.2), the California Pregnancy Disability Leave
Act (Cal. Gov. Code § 12945), the California School Activities Act (Cal. Labor
Code § 230.8), the California Healthy Workplace Health Family Act (Cal. Labor
Code §§ 245-249), the Cal-WARN Act (Cal. Labor Code §§ 1400-1408), the
California wage payment laws (Cal. Labor Code §§ 200 through 244); the
California Overtime Law (Cal. Labor Code §§ 500-552), the California Minimum
Wage Law (Cal. Labor Code § 1182.12), the Massachusetts Small Necessities Leave
Act (M.G.L. c. 149, §52D), the Massachusetts Parental Leave Law (M.G.L. c. 149,
§105D), the Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the
Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the
Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), the Massachusetts Paid Sick
Leave law (M.G.L. c. 149, §§ 148C; 148D); Article 6 of the New York Labor Law
(N.Y. Lab. Law §§ 190- 199-A), including the New York Wage Payment Act (N.Y.
Lab. Law § 190, et seq.); the New York State Minimum Wage Law; all New York
Labor Standards; all New York Wage and Hour Laws; the Washington Payment of
Wages Law (RCW 49.48.010 and 49.52.050); the Washington Overtime Law (RCW
49.46.130); the Seattle Minimum Wage Ordinance; the Washington State Family Care
Act (RCW 49.12.265 et seq); and the Washington Family Leave Act (RCW 49.78);
(iv) Claims under any California, Massachusetts, New York, Washington, or any
other state, federal and/or any other common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud, negligence, or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery; (v) Claims under any California, Massachusetts, New York,
Washington, or any other state, federal and/or municipal statute, regulation,
ordinance, law or executive order (as amended) relating to whistleblower
protections, violation of public policy, or any other form of retaliation or
wrongful termination, including but not limited to the Sarbanes-Oxley Act of
2002; the New York Whistleblower & Retaliation Laws (N.Y. Lab. Law §§ 740, 741,
and 215); the New York Nondiscrimination for Legal Actions Laws; (vi) Claims
under any Sonos’ compensation, benefit, stock option, incentive compensation,
bonus, restricted stock, and/or equity plan, program, policy, practice or
agreement, or any other type of employment-related agreement, contract or
policy; and/or (vii) Any other claim arising under other state, federal,
municipal or other local law not specifically itemized herein. The parties also
agree that the arbitrator shall have the power and authority to interpret this
Agreement and to decide whether a certain dispute or claim is subject to
arbitration under this Agreement. This power and authority to determine
arbitrability is hereby expressly delegated to the appointed arbitrator and not
to any judge or court. The parties agree that this agreement to arbitrate also
covers claims brought by You against Sonos’ agents, officers or other employees
for actions they may have taken in connection with your employment. b. Claims
Excluded from Agreement to Arbitrate/Choice of Venue for Such Claims: The
agreement to arbitrate in Section 1(a) does not apply to claims for benefits
under state unemployment insurance or workers compensation programs. In
addition, this Agreement does not prohibit You from filing a claim or
participating in an investigation, hearing or proceeding with a local, state or
federal administrative agency, including the EEOC, the Department of Labor, 12



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter013.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE the National Labor
Relations Board, the Massachusetts Commission Against Discrimination, the
California Department of Fair Employment and Housing, the New York City
Commission on Human Rights, the New York State Division of Human Rights, the
Washington State Human Rights Commission and/or any other federal or state
administrative agency. (However, this Agreement does preclude You from pursuing
any such claim in court). In addition, this agreement to arbitrate expressly
excludes and does not apply to claims for equitable relief or declaratory
judgment by either You or Sonos arising out of: (i) the non- disclosure or
assignment of inventions provisions set forth in Sections 2 and 3 of the At Will
Employment, Confidential Information, and Invention Assignment Agreement (the
“Employee Agreement”); (ii) state or federal trade secret laws; and/or (iii)
state or federal intellectual property laws. You understand and agree that
violations of the non-disclosure or assignment of inventions provisions of the
Employee Agreement, state or federal trade secret laws and/or state or federal
intellectual property laws could cause irreparable and unique injury and that
money damages would not provide an adequate remedy for such injury. Accordingly,
You and Sonos agree that the parties could not effectively pursue all available
rights and remedies (including equitable relief) for such claims in an
arbitration proceeding and that such claims must therefore be excluded from the
agreement to arbitrate. All claims excluded from arbitration under this Section
shall be commenced and maintained in any state or federal court located within
the state in which You are employed by Sonos. 2. No Class Actions or
Arbitrations. You and Sonos agree that the arbitrator may only hear the parties’
individual claims and will not have the authority: (i) to consolidate the claims
of other employees; (ii) to fashion a proceeding as a class or collective
action; and/or (iii) to award relief to a group or class of employees in one
arbitration proceeding. In other words, You must pursue all claims subject to
arbitration as an individual and may not pursue such claims as part of a class.
You represent, agree, and acknowledge that You will be able to effectively
pursue your rights and any and all claims against Sonos in an individual
arbitration according to the terms of this Arbitration Agreement. 3. Procedure,
Deadline for Filing Of Claims Subject to Agreement to Arbitrate, Rules of
Arbitration, Confidentiality. You and Sonos agree that arbitration proceedings
shall be conducted by the American Arbitration Association (“AAA”) pursuant to
the Federal Arbitration Act, and in accordance with the Employment Arbitration
Rules and Mediation Procedures, (available on-line at www.adr.org), which are
incorporated herein by reference. The parties agree that any and all claims
subject to arbitration under this Agreement must be initiated with the AAA
within the statute of limitations period prescribed for such claims under
applicable law. As set forth in Rule 4 of the Employment Arbitration Rules and
Mediation Procedures, a party may initiate arbitration by filing a Demand for
Arbitration in writing with the AAA. If You file such a Demand, please also send
a copy of to Sonos’ Legal Department, Attention: General Counsel. Alternatively,
the parties may submit a joint request for arbitration in writing. No demand for
arbitration may be made after the date when the institution of legal or
equitable proceedings based on such claim or dispute would be barred by the
applicable statute of limitation. The parties agree that a neutral arbitrator
will be selected in accordance with the Employment Arbitration Rules and
Mediation Procedures and further agree that the arbitrator shall have the power
to decide any motions brought by any party to the arbitration, including motions
for summary judgment or motions to dismiss prior to any arbitration hearing. The
parties also agree that the arbitrator shall have the power to award any
remedies, including attorney’s fees and costs, available under applicable law.
The parties agree that any decision of the arbitrator must be in writing. The
arbitrator’s decision shall be final and binding on both You and Sonos and shall
be 13



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter014.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE enforceable by any
court having proper jurisdiction. The arbitrator shall maintain the
confidentiality of the arbitration and shall have the authority to make
appropriate rulings to safeguard that confidentiality unless the parties agree
otherwise or the law provides to the contrary. 4. Governing Law/Location of
Arbitration. This Agreement shall be governed by and construed and interpreted
in accordance with the Federal Arbitration Act, 9 U.S.C. §§ 1-16. You and Sonos
agree that any and all arbitrations between the parties compelled and
contemplated by this Agreement shall be held within the state in which You are
employed by Sonos. 5. Cost of Arbitration. The parties agree that Sonos shall
pay for any administrative or hearing fees and/or costs charged by the
arbitrator or the AAA. 6. Attorney’s Fees. You and Sonos each shall bear your
own attorneys’ fees incurred in connection with the arbitration, and the
arbitrator will not have the authority to order attorneys’ fees unless an
agreement between You and Sonos or a statute or law at issue in the dispute
authorizes the award of attorneys’ fees to the prevailing party, in which case
the arbitrator shall have the authority to make an award of attorneys’ fees as
permitted under the applicable law or agreement. 7. Jury Waiver. YOU AND SONOS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO YOUR EMPLOYMENT. 8.
Consideration to Support Agreement. You and Sonos agree that there is sufficient
and adequate consideration to support your mutual obligations under this
Agreement. Specifically, You acknowledge that You are offered employment or
continued employment in consideration of your promise to arbitrate certain
claims related to your employment as set forth in this Agreement. In addition,
the mutual promises of Sonos and You to resolve certain claims by arbitration in
accordance with the provisions of this Arbitration Agreement, rather than
through the courts, provide consideration for this Agreement. 9. Acknowledgment
of Waiver of Rights. You understand and acknowledge that by signing this
agreement, you are waiving the following rights: (i) your right to pursue class
or collective action against Sonos in any forum, whether through the courts or
through arbitration; (ii) your right to a trial or hearing before a court of any
and all present or future claims against Sonos subject to arbitration under this
arbitration agreement; and (iii) any right to trial by jury for any and all
present or future claims related to your employment. 10. Voluntary Agreement.
You represent that You have read the terms of the foregoing agreement, that You
fully understand its terms, and are voluntarily executing the same. You
acknowledge that You have been advised to consult with an attorney before
signing this agreement and that You have had a sufficient opportunity to do so.
11. Complete Agreement. This Arbitration Agreement contains the complete
agreement between Sonos and You regarding the subject of arbitration and dispute
resolution and supersedes any and all prior written, oral or other types of
representations and agreements between Sonos and You, if any, related to the
subject of dispute resolution of any kind, except for the Employee Agreement.
12. Severability. If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions, and parts
thereof, of this Arbitration Agreement are declared to be severable. 14



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter015.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE Moreover, if one or
more of the provisions contained in this Arbitration Agreement shall for any
reason be held to be unenforceable at law, such provision or provisions shall be
construed by the appropriate judicial body by limiting, revising or reducing it
or them, so as to be enforceable to the maximum extent compatible with the
applicable law as it shall then appear. The parties hereby agree that the
language of all parts of this Arbitration Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against any of the parties. 13. Modification. This Arbitration Agreement may be
modified only in a writing, which expressly refers to this Agreement and You by
full name and which is signed by You and an authorized representative of Sonos.
14. Successors and Assigns. This Arbitration Agreement will be binding upon Your
heirs, executors, administrators and other legal representatives. Sonos shall
have the right to assign this Arbitration Agreement to its successors and
assigns without consent by You, and all covenants and agreements hereunder shall
ensure to the benefit of and are enforceable by said successors and assigns. You
do not have the right to assign this Arbitration Agreement. You represent that
you have read the foregoing Arbitration Agreement, fully understand its terms
and conditions, and are voluntarily executing the same. In entering into this
Arbitration Agreement, you did not rely on any representation, promise or
inducement made by Sonos with the exception of the terms and conditions set
forth in this document. Accepted and agreed: Edward Peter Lazarus Sonos, Inc.
Employee SIGNATURE ���������� Anna Fraser Chief People Officer SIGNATURE DATE 15



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter016.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE Relocation Agreement
This Relocation Agreement (the “Agreement”) is entered into on June 15, 2018 by
and between Edward Peter Lazarus and Sonos, Inc. (the “Company”). WHEREAS,
Employee has been offered employment by the Company in its Santa Barbara office
(the “Designated Office”); WHEREAS, the Company has agreed to provide financial
assistance to Employee with respect to certain relocation expenses, subject to
the terms of this Agreement and as set forth in the attached Relocation Policy
(the “Relocation Policy”); WHEREAS, Employee acknowledges and agrees that he/she
will repay the Company for the relocation expenses paid by the Company if he/she
terminates his/her employment with the Company for any reason on or before the
one-year anniversary of the date on which Employee commences his/her employment
with Sonos. NOW THEREFORE, for good and valuable consideration, Employee and the
Company agree as follows: 1. Relocation Expenses. Subject to the terms and
conditions set forth herein and provided Employee executes and returns this
Agreement to the People Department on or before the start date of employment,
the Company agrees to pay for certain fees, expenses, and costs which are
incurred by Employee in connection with his/her relocation up to, but not to
exceed the gross sum of the amount set forth in the offer letter presented to
the Employee, in accordance with the attached Relocation Policy (the “Relocation
Expenses”). 2. Repayment Obligation Upon Resignation of Employment by Employee.
Employee acknowledges and agrees that, if Employee resigns his/her employment
for any reason at any time on or prior to the one year anniversary of the date
Employee commences his/her employment at the Designated Office, he/she will
repay the Relocation Expenses paid by the Company within 30 days of the
resignation notice. Employee agrees that he/she shall pay all of the payments
owed under this Section in cash or by certified check on or before the date of
termination from employment. 3. Termination By The Company. If the Company
terminates Employee’s at-will employment for any reason, at any time on or prior
to the one-year anniversary of the date Employee commences his/her employment,
the Employee will not be obligated to repay the Relocation Expenses. 4.
Authorization To Deduct From Wages. Employee further agrees that, if Employee
fails to pay the Company the full amount of the Relocation Expenses on or before
his/her termination date in accordance with his/her obligations hereunder, the
Company is hereby authorized, to the extent permitted by local law, to deduct
all amounts owed to the Company under this Agreement from any and all payments
due to him/her by the Company at the time of termination, including without
limitation, any unreimbursed business expenses, accrued but unused vacation pay,
his/her final wages, earned commissions, and bonus payments. To this end,
Employee agrees to execute a form, to be prepared by the Company, authorizing
the Company to withhold the specific amount that is due. 5. Complete Agreement;
Miscellaneous. This Agreement and the attached Relocation Policy, which is
incorporated herein by reference, set forth the complete agreement between
Employee and the Company with respect to the payment of any Relocation Expenses.
Employee agrees 16



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter017.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE that each provision
and the subparts of each provision in this Agreement shall be treated as a
separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses of this
Agreement. In the event of any dispute, this Agreement will be construed as a
whole, will be interpreted in accordance with its fair meaning, and will not be
construed strictly for or against either Employee or the Company. This Agreement
may not be changed, amended, modified, altered or rescinded except upon the
express written consent of both Employee and an authorized Company officer. Any
waiver of any provision of this agreement by the Company shall not constitute a
waiver of any other provision of this Agreement unless the Company expressly so
indicates otherwise. 6. No Modification of At-Will Relationship. Employee and
the Company agree that this Agreement does not in any way modify or limit the
at-will nature of his/her employment by the Company. Nothing in this Agreement
should be taken as a guarantee of continued employment, a specific term of
employment and/or a contract of employment and at all times Employee will be
expected to meet the Company’s performance standards. Nothing in this Agreement
should be construed to be a guarantee of continued employment for one year. 7.
Legal Fees. Should the Company prevail in any action against Employee to enforce
the terms of this Agreement, Employee acknowledges and agrees that he/she shall
be responsible for the payment of the Company’s legal fees and costs, including
reasonable attorney’s fees. 8. Consent. Employee represents that he/she has read
the foregoing Agreement, that he/she fully understands the terms and conditions
of the Agreement and is voluntarily executing the same. IN WITNESS WHEREOF, the
undersigned has executed this Agreement as a sealed instrument as of the date
written below ACCEPTED AND AGREED: Edward Peter Lazarus Sonos, Inc. Employee
SIGNATURE Anna Fraser Chief People Officer SIGNATURE DATE 17



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter018.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE LIST OF PRIOR
INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP Title Date Identifying Number or
Brief Description ACCEPTED AND AGREED: Edward Peter Lazarus Sonos, Inc. Employee
SIGNATURE Anna Fraser Chief People Officer SIGNATURE DATE 18



--------------------------------------------------------------------------------



 
[edwardlazarusofferletter019.jpg]
DocuSign Envelope ID: 198F7EAC-55EF-4C48-B93C-0F9ED69036DE Exhibit A CALIFORNIA
LABOR CODE SECTION 2870 INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT (a) Any
provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) Result from any work performed
by the employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable. 19



--------------------------------------------------------------------------------



 